
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3371
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 15, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend title 49, United States Code, to
		  improve airline safety and pilot training, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Airline Safety and Pilot
			 Training Improvement Act of 2009.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. FAA Task Force on Air Carrier Safety and Pilot
				Training.
					Sec. 4. Implementation of NTSB flight crewmember training
				recommendations.
					Sec. 5. Secretary of Transportation responses to safety
				recommendations.
					Sec. 6. FAA pilot records database.
					Sec. 7. FAA rulemaking on training programs.
					Sec. 8. Aviation safety inspectors and operational research
				analysts.
					Sec. 9. Flight crewmember mentoring, professional development,
				and leadership.
					Sec. 10. Flight crewmember screening and
				qualifications.
					Sec. 11. Airline transport pilot certification.
					Sec. 12. Flight schools, flight education, and pilot academic
				training.
					Sec. 13. Voluntary safety programs.
					Sec. 14. ASAP and FOQA implementation plan.
					Sec. 15. Safety management systems.
					Sec. 16. Disclosure of air carriers operating flights for
				tickets sold for air transportation.
					Sec. 17. Pilot fatigue.
					Sec. 18. Flight crewmember pairing and crew resource management
				techniques.
				
			2.Definitions
			(a)DefinitionsIn
			 this Act, the following definitions apply:
				(1)Advanced
			 qualification programThe term advanced qualification
			 program means the program established by the Federal Aviation
			 Administration in Advisory Circular 120–54A, dated June 23, 2006, including any
			 subsequent revisions thereto.
				(2)Air
			 carrierThe term air carrier has the meaning given
			 that term in section 40102 of title 49, United States Code.
				(3)Aviation safety
			 action programThe term aviation safety action
			 program means the program established by the Federal Aviation
			 Administration in Advisory Circular 120–66B, dated November 15, 2002, including
			 any subsequent revisions thereto.
				(4)Flight
			 crewmemberThe term “flight crewmember” has the meaning given
			 that term in part 1.1 of title 14, Code of Federal Regulations.
				(5)Flight
			 operational quality assurance programThe term flight
			 operational quality assurance program means the program established by
			 the Federal Aviation Administration in Advisory Circular 120–82, dated April
			 12, 2004, including any subsequent revisions thereto.
				(6)Line operations
			 safety auditThe term line operations safety audit
			 means the procedure referenced by the Federal Aviation Administration in
			 Advisory Circular 120–90, dated April 27, 2006, including any subsequent
			 revisions thereto.
				(7)Part 121 air
			 carrierThe term part 121 air carrier means an air
			 carrier that holds a certificate issued under part 121 of title 14, Code of
			 Federal Regulations.
				(8)Part 135 air
			 carrierThe term part 135 air carrier means an air
			 carrier that holds a certificate issued under part 135 of title 14, Code of
			 Federal Regulations.
				3.FAA Task Force on
			 Air Carrier Safety and Pilot Training
			(a)EstablishmentThe
			 Administrator of the Federal Aviation Administration shall establish a special
			 task force to be known as the FAA Task Force on Air Carrier Safety and
			 Pilot Training (in this section referred to as the Task
			 Force).
			(b)CompositionThe
			 Task Force shall consist of members appointed by the Administrator and shall
			 include air carrier representatives, labor union representatives, and aviation
			 safety experts with knowledge of foreign and domestic regulatory requirements
			 for flight crewmember education and training.
			(c)DutiesThe
			 duties of the Task Force shall include, at a minimum, evaluating best practices
			 in the air carrier industry and providing recommendations in the following
			 areas:
				(1)Air carrier
			 management responsibilities for flight crewmember education and support.
				(2)Flight crewmember
			 professional standards.
				(3)Flight crewmember
			 training standards and performance.
				(4)Mentoring and
			 information sharing between air carriers.
				(d)ReportNot
			 later than 180 days after the date of enactment of this Act, and before the
			 last day of each 180-day period thereafter until termination of the Task Force,
			 the Task Force shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report detailing—
				(1)the progress of
			 the Task Force in identifying best practices in the air carrier
			 industry;
				(2)the progress of
			 air carriers and labor unions in implementing the best practices identified by
			 the Task Force;
				(3)recommendations of
			 the Task Force, if any, for legislative or regulatory actions;
				(4)the progress of
			 air carriers and labor unions in implementing training-related, nonregulatory
			 actions recommended by the Administrator; and
				(5)the progress of
			 air carriers in developing specific programs to share safety data and ensure
			 implementation of the most effective safety practices.
				(e)TerminationThe
			 Task Force shall terminate on September 30, 2012.
			(f)Applicability of
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.) shall not apply to the Task Force.
			4.Implementation of
			 NTSB flight crewmember training recommendations
			(a)Rulemaking
			 proceedings
				(1)Stall and upset
			 recognition and recovery trainingThe Administrator of the Federal Aviation
			 Administration shall conduct a rulemaking proceeding to require part 121 air
			 carriers to provide flight crewmembers with ground training and flight training
			 or flight simulator training—
					(A)to recognize and
			 avoid a stall of an aircraft or, if not avoided, to recover from the stall;
			 and
					(B)to recognize and
			 avoid an upset of an aircraft or, if not avoided, to execute such techniques as
			 available data indicate are appropriate to recover from the upset in a given
			 make, model, and series of aircraft.
					(2)Remedial
			 training programsThe Administrator shall conduct a rulemaking
			 proceeding to require part 121 air carriers to establish remedial training
			 programs for flight crewmembers who have demonstrated performance deficiencies
			 or experienced failures in the training environment.
				(3)DeadlinesThe Administrator shall—
					(A)not later than 180
			 days after the date of enactment of this Act, issue a notice of proposed
			 rulemaking under each of paragraphs (1) and (2); and
					(B)not later than 24
			 months after the date of enactment of this Act, issue a final rule for the
			 rulemaking in each of paragraphs (1) and (2).
					(b)Stick pusher
			 training and weather event training
				(1)Multidisciplinary
			 panelNot later than 120 days after the date of enactment of this
			 Act, the Administrator shall convene a multidisciplinary panel of specialists
			 in aircraft operations, flight crewmember training, human factors, and aviation
			 safety to study and submit to the Administrator a report on methods to increase
			 the familiarity of flight crewmembers with, and improve the response of flight
			 crewmembers to, stick pusher systems, icing conditions, and microburst and
			 windshear weather events.
				(2)Report to
			 Congress and NTSBNot later than one year after the date on which
			 the Administrator convenes the panel, the Administrator shall—
					(A)submit to the Committee on Transportation
			 and Infrastructure of the House of Representatives, the Committee on Commerce,
			 Science, and Transportation of the Senate, and the National Transportation
			 Safety Board a report based on the findings of the panel; and
					(B)with respect to
			 stick pusher systems, initiate appropriate actions to implement the
			 recommendations of the panel.
					(c)DefinitionsIn this section, the following definitions
			 apply:
				(1)Flight training
			 and flight simulatorThe terms flight training and
			 flight simulator have the meanings given those terms in part
			 61.1 of title 14, Code of Federal Regulations (or any successor
			 regulation).
				(2)StallThe
			 term stall means an aerodynamic loss of lift caused by exceeding
			 the critical angle of attack.
				(3)Stick
			 pusherThe term ‘‘stick
			 pusher’’ means a device that, at or near a stall, applies a nose down pitch
			 force to an aircraft’s control columns to attempt to decrease the aircraft’s
			 angle of attack.
				(4)UpsetThe
			 term upset means an unusual aircraft attitude.
				5.Secretary of
			 Transportation responses to safety recommendations
			(a)In
			 generalThe first sentence of section 1135(a) of title 49, United
			 States Code, is amended by inserting to the National Transportation
			 Safety Board after shall give.
			(b)Air carrier
			 safety recommendationsSection 1135 of such title is
			 amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Annual report on
				air carrier safety recommendations
							(1)In
				generalThe Secretary shall submit to Congress and the Board, on
				an annual basis, a report on the recommendations made by the Board to the
				Secretary regarding air carrier operations conducted under part 121 of title
				14, Code of Federal Regulations.
							(2)Recommendations
				to be coveredThe report shall cover—
								(A)any recommendation
				for which the Secretary has developed, or intends to develop, procedures to
				adopt the recommendation or part of the recommendation, but has yet to complete
				the procedures; and
								(B)any recommendation
				for which the Secretary, in the preceding year, has issued a response under
				subsection (a)(2) or (a)(3) refusing to carry out all or part of the procedures
				to adopt the recommendation.
								(3)Contents
								(A)Plans to adopt
				recommendationsFor each recommendation of the Board described in
				paragraph (2)(A), the report shall contain—
									(i)a
				description of the recommendation;
									(ii)a
				description of the procedures planned for adopting the recommendation or part
				of the recommendation;
									(iii)the proposed
				date for completing the procedures; and
									(iv)if
				the Secretary has not met a deadline contained in a proposed timeline developed
				in connection with the recommendation under subsection (b), an explanation for
				not meeting the deadline.
									(B)Refusals to
				adopt recommendationsFor
				each recommendation of the Board described in paragraph (2)(B), the report
				shall contain—
									(i)a
				description of the recommendation; and
									(ii)a
				description of the reasons for the refusal to carry out all or part of the
				procedures to adopt the
				recommendation.
									.
				6.FAA pilot records
			 database
			(a)Records of
			 employment of pilot applicantsSection 44703(h) of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(16)ApplicabilityThis subsection shall cease to be effective
				on the date specified in regulations issued under subsection
				(i).
					.
			(b)Establishment of
			 FAA pilot records databaseSection 44703 of such title is
			 amended—
				(1)by redesignating
			 subsections (i) and (j) as subsections (j) and (k), respectively; and
				(2)by inserting after
			 subsection (h) the following:
					
						(i)FAA pilot
				records database
							(1)In
				generalBefore allowing an
				individual to begin service as a pilot, an air carrier shall access and
				evaluate, in accordance with the requirements of this subsection, information
				pertaining to the individual from the pilot records database established under
				paragraph (2).
							(2)Pilot records
				databaseThe Administrator shall establish an electronic database
				(in this subsection referred to as the database) containing the
				following records:
								(A)FAA
				recordsFrom the Administrator—
									(i)records that are
				maintained by the Administrator concerning current airman certificates,
				including airman medical certificates and associated type ratings and
				information on any limitations to those certificates and ratings;
									(ii)records that are maintained by the
				Administrator concerning any failed attempt of an individual to pass a
				practical test required to obtain a certificate or type rating under part 61 of
				title 14, Code of Federal Regulations; and
									(iii)summaries of
				legal enforcement actions resulting in a finding by the Administrator of a
				violation of this title or a regulation prescribed or order issued under this
				title that was not subsequently overturned.
									(B)Air carrier and
				other recordsFrom any air carrier or other person (except a
				branch of the Armed Forces, the National Guard, or a reserve component of the
				Armed Forces) that has employed an individual as a pilot of a civil or public
				aircraft, or from the trustee in bankruptcy for such air carrier or
				person—
									(i)records pertaining
				to the individual that are maintained by the air carrier (other than records
				relating to flight time, duty time, or rest time), including records under
				regulations set forth in—
										(I)section 121.683 of
				title 14, Code of Federal Regulations;
										(II)paragraph (A) of
				section VI, appendix I, part 121 of such title;
										(III)paragraph (A) of
				section IV, appendix J, part 121 of such title;
										(IV)section 125.401
				of such title; and
										(V)section
				135.63(a)(4) of such title; and
										(ii)other records
				pertaining to the individual’s performance as a pilot that are maintained by
				the air carrier or person concerning—
										(I)the training,
				qualifications, proficiency, or professional competence of the individual,
				including comments and evaluations made by a check airman designated in
				accordance with section 121.411, 125.295, or 135.337 of such title;
										(II)any disciplinary
				action taken with respect to the individual that was not subsequently
				overturned; and
										(III)any release from
				employment or resignation, termination, or disqualification with respect to
				employment.
										(C)National Driver
				Register recordsIn accordance with section 30305(b)(8) of this
				title, from the chief driver licensing official of a State, information
				concerning the motor vehicle driving record of the individual.
								(3)Written consent;
				release from liabilityAn air
				carrier—
								(A)shall obtain the
				written consent of an individual before accessing records pertaining to the
				individual under paragraph (1); and
								(B)may,
				notwithstanding any other provision of law or agreement to the contrary,
				require an individual with respect to whom the carrier is accessing records
				under paragraph (1) to execute a release from liability for any claim arising
				from accessing the records or the use of such records by the air carrier in
				accordance with this section (other than a claim arising from furnishing
				information known to be false and maintained in violation of a criminal
				statute).
								(4)Reporting
								(A)Reporting by
				AdministratorThe Administrator shall enter data described in
				paragraph (2)(A) into the database promptly to ensure that an individual’s
				records are current.
								(B)Reporting by air
				carriers and other persons
									(i)In
				generalAir carriers and other persons shall report data
				described in paragraphs (2)(B) and (2)(C) to the Administrator promptly for
				entry into the database.
									(ii)Data to be
				reportedAir carriers and
				other persons shall report, at a minimum, under clause (i) the following data
				described in paragraph (2)(B):
										(I)Records that are
				generated by the air carrier or other person after the date of enactment of
				this paragraph.
										(II)Records that the
				air carrier or other person is maintaining, on such date of enactment, pursuant
				to subsection (h)(4).
										(5)Requirement to
				maintain recordsThe
				Administrator—
								(A)shall maintain all
				records entered into the database under paragraph (2) pertaining to an
				individual until the date of receipt of notification that the individual is
				deceased; and
								(B)may remove the
				individual’s records from the database after that date.
								(6)Receipt of
				consentThe Administrator
				shall not permit an air carrier to access records pertaining to an individual
				from the database under paragraph (1) without the air carrier first
				demonstrating to the satisfaction of the Administrator that the air carrier has
				obtained the written consent of the individual.
							(7)Right of pilot
				to review certain records and correct
				inaccuraciesNotwithstanding any other provision of law or
				agreement, the Administrator, upon receipt of written request from an
				individual—
								(A)shall make
				available, not later than 30 days after the date of the request, to the
				individual for review all records referred to in paragraph (2) pertaining to
				the individual; and
								(B)shall provide the
				individual with a reasonable opportunity to submit written comments to correct
				any inaccuracies contained in the records.
								(8)Reasonable
				charges for processing requests and furnishing copiesThe
				Administrator may establish a reasonable charge for the cost of processing a
				request under paragraph (1) or (7) and for the cost of furnishing copies of
				requested records under paragraph (7).
							(9)Privacy
				protections
								(A)Use of
				recordsAn air carrier that accesses records pertaining to an
				individual under paragraph (1) may use the records only to assess the
				qualifications of the individual in deciding whether or not to hire the
				individual as a pilot. The air carrier shall take such actions as may be
				necessary to protect the privacy of the individual and the confidentiality of
				the records accessed, including ensuring that information contained in the
				records is not divulged to any individual that is not directly involved in the
				hiring decision.
								(B)Disclosure of
				information
									(i)In
				generalExcept as provided by clause (ii), information collected
				by the Administrator under paragraph (2) shall be exempt from the disclosure
				requirements of section 552 of title 5.
									(ii)ExceptionsClause
				(i) shall not apply to—
										(I)de-identified,
				summarized information to explain the need for changes in policies and
				regulations;
										(II)information to
				correct a condition that compromises safety;
										(III)information to
				carry out a criminal investigation or prosecution;
										(IV)information to
				comply with section 44905, regarding information about threats to civil
				aviation; and
										(V)such information
				as the Administrator determines necessary, if withholding the information would
				not be consistent with the safety responsibilities of the Federal Aviation
				Administration.
										(10)Periodic
				reviewNot later than 18 months after the date of enactment of
				this paragraph, and at least once every 3 years thereafter, the Administrator
				shall transmit to Congress a statement that contains, taking into account
				recent developments in the aviation industry—
								(A)recommendations by
				the Administrator concerning proposed changes to Federal Aviation
				Administration records, air carrier records, and other records required to be
				included in the database under paragraph (2); or
								(B)reasons why the
				Administrator does not recommend any proposed changes to the records referred
				to in subparagraph (A).
								(11)Regulations for
				protection and security of recordsThe Administrator shall
				prescribe such regulations as may be necessary—
								(A)to protect and
				secure—
									(i)the personal
				privacy of any individual whose records are accessed under paragraph (1);
				and
									(ii)the
				confidentiality of those records; and
									(B)to preclude the
				further dissemination of records received under paragraph (1) by the person who
				accessed the records.
								(12)Good faith
				exceptionNotwithstanding
				paragraph (1), an air carrier may allow an individual to begin service as a
				pilot, without first obtaining information described in paragraph (2)(B) from
				the database pertaining to the individual, if—
								(A)the air carrier
				has made a documented good faith attempt to access the information from the
				database; and
								(B)has received
				written notice from the Administrator that the information is not contained in
				the database because the individual was employed by an air carrier or other
				person that no longer exists or by a foreign government or other entity that
				has not provided the information to the database.
								(13)Limitations on
				electronic access to records
								(A)Access by
				individuals designated by air carriersFor the purpose of
				increasing timely and efficient access to records described in paragraph (2),
				the Administrator may allow, under terms established by the Administrator, an
				individual designated by an air carrier to have electronic access to the
				database.
								(B)TermsThe
				terms established by the Administrator under subparagraph (A) for allowing a
				designated individual to have electronic access to the database shall limit
				such access to instances in which information in the database is required by
				the designated individual in making a hiring decision concerning a pilot
				applicant and shall require that the designated individual provide assurances
				satisfactory to the Administrator that—
									(i)the designated
				individual has received the written consent of the pilot applicant to access
				the information; and
									(ii)information
				obtained using such access will not be used for any purpose other than making
				the hiring decision.
									(14)Authorized
				expendituresOut of amounts appropriated under section 106(k)(1),
				there is authorized to be expended to carry out this subsection such sums as
				may be necessary for each of fiscal years 2010, 2011, and 2012.
							(15)Regulations
								(A)In
				generalThe Administrator shall issue regulations to carry out
				this subsection.
								(B)Effective
				dateThe regulations shall specify the date on which the
				requirements of this subsection take effect and the date on which the
				requirements of subsection (h) cease to be effective.
								(C)ExceptionsNotwithstanding
				subparagraph (B)—
									(i)the Administrator
				shall begin to establish the database under paragraph (2) not later than 90
				days after the date of enactment of this paragraph;
									(ii)the Administrator
				shall maintain records in accordance with paragraph (5) beginning on the date
				of enactment of this paragraph; and
									(iii)air carriers and other persons shall
				maintain records to be reported to the database under paragraph (4)(B) in the
				period beginning on such date of enactment and ending on the date that is 5
				years after the requirements of subsection (h) cease to be effective pursuant
				to subparagraph (B).
									(16)Special
				ruleDuring the one-year
				period beginning on the date on which the requirements of this section become
				effective pursuant to paragraph (15)(B), paragraph (7)(A) shall be applied by
				substituting 45 days for 30 days.
							.
				(c)Conforming
			 amendments
				(1)Limitation on
			 liability; preemption of State lawSection 44703(j) (as
			 redesignated by subsection (b)(1) of this section) is amended—
					(A)in the subsection
			 heading by striking Limitation and inserting
			 Limitations;
					(B)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A) by striking paragraph (2)
			 and inserting subsection (h)(2) or (i)(3);
						(ii)in
			 subparagraph (A) by inserting or accessing the records of that
			 individual under subsection (i)(1) before the semicolon; and
						(iii)in
			 the matter following subparagraph (D) by striking subsection (h)
			 and inserting subsection (h) or (i);
						(C)in paragraph (2)
			 by striking subsection (h) and inserting subsection (h)
			 or (i);
					(D)in paragraph (3),
			 in the matter preceding subparagraph (A), by inserting or who furnished
			 information to the database established under subsection (i)(2) after
			 subsection (h)(1); and
					(E)by adding at the
			 end the following:
						
							(4)Prohibition on
				actions and proceedings against air carriers
								(A)Hiring
				decisionsAn air carrier may
				refuse to hire an individual as a pilot if the individual did not provide
				written consent for the air carrier to receive records under subsection
				(h)(2)(A) or (i)(3)(A) or did not execute the release from liability requested
				under subsection (h)(2)(B) or (i)(3)(B).
								(B)Actions and
				proceedingsNo action or proceeding may be brought against an air
				carrier by or on behalf of an individual who has applied for or is seeking a
				position as a pilot with the air carrier if the air carrier refused to hire the
				individual after the individual did not provide written consent for the air
				carrier to receive records under subsection (h)(2)(A) or (i)(3)(A) or did not
				execute a release from liability requested under subsection (h)(2)(B) or
				(i)(3)(B).
								.
					(2)Limitation on
			 statutory constructionSection 44703(k) (as redesignated by
			 subsection (b)(1) of this section) is amended by striking subsection
			 (h) and inserting subsection (h) or (i).
				7.FAA rulemaking on
			 training programs
			(a)Completion of
			 rulemaking on training programsNot later than 14 months after
			 the date of enactment of this Act, the Administrator of the Federal Aviation
			 Administration shall issue a final rule with respect to the notice of proposed
			 rulemaking published in the Federal Register on January 12, 2009 (74 Fed. Reg.
			 1280; relating to training programs for flight crewmembers and aircraft
			 dispatchers).
			(b)Expert panel To
			 review part 121 and part 135 training hours
				(1)EstablishmentNot
			 later than 60 days after the date of enactment of this Act, the Administrator
			 shall convene a multidisciplinary expert panel comprised of, at a minimum, air
			 carrier representatives, training facility representatives, instructional
			 design experts, aircraft manufacturers, safety organization representatives,
			 and labor union representatives.
				(2)Assessment and
			 recommendationsThe panel shall assess and make recommendations
			 concerning—
					(A)the best methods and optimal time needed
			 for flight crewmembers of part 121 air carriers and flight crewmembers of part
			 135 air carriers to master aircraft systems, maneuvers, procedures, take offs
			 and landings, and crew coordination;
					(B)the optimal length
			 of time between training events for such crewmembers, including recurrent
			 training events;
					(C)the best methods to reliably evaluate
			 mastery by such crewmembers of aircraft systems, maneuvers, procedures, take
			 offs and landings, and crew coordination; and
					(D)the best methods to allow specific academic
			 training courses to be credited pursuant to section 11(d) toward the total
			 flight hours required to receive an airline transport pilot certificate.
					(3)ReportNot
			 later than one year after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives, the Committee on Commerce, Science, and Transportation of
			 the Senate, and the National Transportation Safety Board a report based on the
			 findings of the panel.
				8.Aviation safety
			 inspectors and operational research analysts
			(a)Review by DOT
			 Inspector GeneralNot later
			 than 9 months after the date of enactment of this Act, the Inspector General of
			 the Department of Transportation shall conduct a review of aviation safety
			 inspectors and operational research analysts of the Federal Aviation
			 Administration assigned to part 121 air carriers and submit to the
			 Administrator of the Federal Aviation Administration a report on the results of
			 the review.
			(b)PurposesThe
			 purpose of the review shall be, at a minimum—
				(1)to review the
			 level of the Administration’s oversight of each part 121 air carrier;
				(2)to make
			 recommendations to ensure that each part 121 air carrier is receiving an
			 equivalent level of oversight;
				(3)to assess the
			 number and level of experience of aviation safety inspectors assigned to such
			 carriers;
				(4)to evaluate how
			 the Administration is making assignments of aviation safety inspectors to such
			 carriers;
				(5)to review various
			 safety inspector oversight programs, including the geographic inspector
			 program;
				(6)to evaluate the
			 adequacy of the number of operational research analysts assigned to each part
			 121 air carrier;
				(7)to evaluate the
			 surveillance responsibilities of aviation safety inspectors, including en route
			 inspections;
				(8)to evaluate
			 whether inspectors are able to effectively use data sources, such as the Safety
			 Performance Analysis System and the Air Transportation Oversight System, to
			 assist in targeting oversight of air carriers;
				(9)to assess the
			 feasibility of establishment by the Administration of a comprehensive
			 repository of information that encompasses multiple Administration data sources
			 and allowing access by aviation safety inspectors and operational research
			 analysts to assist in the oversight of part 121 air carriers; and
				(10)to conduct such
			 other analyses as the Inspector General considers relevant to the purpose of
			 the review.
				(c)Report to
			 CongressNot later than 90 days after the date of receipt of the
			 report submitted under subsection (a), the Administrator shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Commerce, Science, and Transportation of the Senate a
			 report—
				(1)that specifies
			 which, if any, policy changes recommended by the Inspector General under this
			 section the Administrator intends to adopt and implement;
				(2)that includes an
			 explanation of how the Administrator plans to adopt and implement such policy
			 changes; and
				(3)in any case in
			 which the Administrator does not intend to adopt a policy change recommended by
			 the Inspector General, that includes an explanation of the reasons for the
			 decision not to adopt and implement the policy change.
				9.Flight crewmember
			 mentoring, professional development, and leadership
			(a)Rulemaking
			 proceeding
				(1)In
			 generalThe Administrator of
			 the Federal Aviation Administration shall conduct a rulemaking proceeding to
			 require each part 121 air carrier to take the following actions:
					(A)Establish flight crewmember mentoring
			 programs under which the air carrier will pair highly experienced flight
			 crewmembers who will serve as mentor pilots and be paired with newly employed
			 flight crewmembers. Mentor pilots shall receive, at a minimum, specific
			 instruction on techniques for instilling and reinforcing the highest standards
			 of technical performance, airmanship, and professionalism in newly employed
			 flight crewmembers.
					(B)Establish flight
			 crewmember professional development committees made up of air carrier
			 management and labor union or professional association representatives to
			 develop, administer, and oversee formal mentoring programs of the carrier to
			 assist flight crewmembers to reach their maximum potential as safe, seasoned,
			 and proficient flight crewmembers.
					(C)Establish or modify
			 training programs to accommodate substantially different levels and types of
			 flight experience by newly employed flight crewmembers.
					(D)Establish or
			 modify training programs for second-in-command flight crewmembers attempting to
			 qualify as pilot-in-command flight crewmembers for the first time in a specific
			 aircraft type and ensure that such programs include leadership and command
			 training.
					(E)Ensure that
			 recurrent training for pilots in command includes leadership and command
			 training.
					(F)Such other actions
			 as the Administrator determines appropriate to enhance flight crewmember
			 professional development.
					(2)Compliance with
			 sterile cockpit ruleLeadership and command training described
			 in paragraphs (1)(D) and (1)(E) shall include instruction on compliance with
			 flight crewmember duties under part 121.542 of title 14, Code of Federal
			 Regulations.
				(3)Streamlined
			 program review
					(A)In
			 generalAs part of the rulemaking required by subsection (a), the
			 Administrator shall establish a streamlined process for part 121 air carriers
			 that have in effect, as of the date of enactment of this Act, the programs
			 required by paragraph (1).
					(B)Expedited
			 approvalsUnder the streamlined process, the Administrator
			 shall—
						(i)review the
			 programs of such part 121 air carriers to determine whether the programs meet
			 the requirements set forth in the final rule referred to in subsection (b)(2);
			 and
						(ii)expedite the
			 approval of the programs that the Administrator determines meet such
			 requirements.
						(b)DeadlinesThe
			 Administrator shall issue—
				(1)not later than 180
			 days after the date of enactment of this Act, a notice of proposed rulemaking
			 under subsection (a); and
				(2)not later than 24
			 months after such date of enactment, a final rule under subsection (a).
				10.Flight crewmember
			 screening and qualifications
			(a)Requirements
				(1)Rulemaking
			 proceedingThe Administrator
			 of the Federal Aviation Administration shall conduct a rulemaking proceeding to
			 require part 121 air carriers to develop and implement means and methods for
			 ensuring that flight crewmembers have proper qualifications and
			 experience.
				(2)Minimum
			 requirements
					(A)Prospective
			 flight crewmembersRules issued under paragraph (1) shall ensure
			 that prospective flight crewmembers undergo comprehensive pre-employment
			 screening, including an assessment of the skills, aptitudes, airmanship, and
			 suitability of each applicant for a position as a flight crewmember in terms of
			 functioning effectively in the air carrier’s operational environment.
					(B)All flight
			 crewmembersRules issued
			 under paragraph (1) shall ensure that, after the date that is 3 years after the
			 date of enactment of this Act, all flight crewmembers—
						(i)have
			 obtained an airline transport pilot certificate under part 61 of title 14, Code
			 of Federal Regulations; and
						(ii)have appropriate
			 multi-engine aircraft flight experience, as determined by the
			 Administrator.
						(b)DeadlinesThe
			 Administrator shall issue—
				(1)not later than 180
			 days after the date of enactment of this Act, a notice of proposed rulemaking
			 under subsection (a); and
				(2)not later than 24
			 months after such date of enactment, a final rule under subsection (a).
				11.Airline transport
			 pilot certification
			(a)Rulemaking
			 proceedingThe Administrator of the Federal Aviation
			 Administration shall conduct a rulemaking proceeding to amend part 61 of title
			 14, Code of Federal Regulations, to modify requirements for the issuance of an
			 airline transport pilot certificate.
			(b)Minimum
			 requirementsTo be qualified to receive an airline transport
			 pilot certificate pursuant to subsection (a), an individual shall—
				(1)have sufficient
			 flight hours, as determined by the Administrator, to enable a pilot to function
			 effectively in an air carrier operational environment; and
				(2)have received
			 flight training, academic training, or operational experience that will prepare
			 a pilot, at a minimum, to—
					(A)function
			 effectively in a multipilot environment;
					(B)function
			 effectively in adverse weather conditions, including icing conditions;
					(C)function
			 effectively during high altitude operations;
					(D)adhere to the
			 highest professional standards; and
					(E)function effectively in an air carrier
			 operational environment.
					(c)Flight
			 hours
				(1)Numbers of
			 flight hoursThe total flight hours required by the Administrator
			 under subsection (b)(1) shall be at least 1,500 flight hours.
				(2)Flight hours in
			 difficult operational conditionsThe total flight hours required
			 by the Administrator under subsection (b)(1) shall include sufficient flight
			 hours, as determined by the Administrator, in difficult operational conditions
			 that may be encountered by an air carrier to enable a pilot to operate safely
			 in such conditions.
				(d)Credit toward
			 flight hoursThe Administrator may allow specific academic
			 training courses, beyond those required under subsection (b)(2), to be credited
			 toward the total flight hours required under subsection (c). The Administrator
			 may allow such credit based on a determination by the Administrator that
			 allowing a pilot to take specific academic training courses will enhance safety
			 more than requiring the pilot to fully comply with the flight hours
			 requirement.
			(e)Recommendations
			 of expert panelIn conducting the rulemaking proceeding under
			 this section, the Administrator shall review and consider the assessment and
			 recommendations of the expert panel to review part 121 and part 135 training
			 hours established by section 7(b) of this Act.
			(f)DeadlineNot
			 later than 36 months after the date of enactment of this Act, the Administrator
			 shall issue a final rule under subsection (a).
			12.Flight schools,
			 flight education, and pilot academic training
			(a)GAO
			 studyThe Comptroller General shall conduct a comprehensive study
			 of flight schools, flight education, and academic training requirements for
			 certification of an individual as a pilot.
			(b)Minimum contents
			 of studyThe study shall include, at a minimum—
				(1)an
			 assessment of the Federal Aviation Administration’s oversight of flight
			 schools;
				(2)an assessment of
			 the Administration’s academic training requirements in effect on the date of
			 enactment of this Act as compared to flight education provided to a pilot by
			 accredited 2- and 4-year universities;
				(3)an assessment of the quality of pilots
			 entering the part 121 air carrier workforce from all sources after receiving
			 training from flight training providers, including Aviation Accreditation Board
			 International, universities, pilot training organizations, and the military,
			 utilizing the training records of part 121 air carriers, including
			 consideration of any relationships between flight training providers and air
			 carriers;
				(4)a comparison of the academic training
			 requirements for pilots in the United States to the academic training
			 requirements for pilots in other countries;
				(5)a
			 determination and description of any improvements that may be needed in the
			 Administration’s academic training requirements for pilots;
				(6)an assessment of
			 student financial aid and loan options available to individuals interested in
			 enrolling at a flight school for both academic and flight hour training;
				(7)an assessment of
			 the Federal Aviation Administration’s oversight of general aviation flight
			 schools that offer or would like to offer training programs under part 142 of
			 title 14, Code of Federal Regulations; and
				(8)an assessment of
			 whether compliance with the English speaking requirements applicable to pilots
			 under part 61 of such title is adequately tested and enforced.
				(c)ReportNot
			 later than 120 days after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report on the results of the study.
			13.Voluntary safety
			 programs
			(a)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of the Federal Aviation Administration shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science and Transportation of the Senate a report on the
			 aviation safety action program, the flight operational quality assurance
			 program, the line operations safety audit, and the advanced qualification
			 program.
			(b)ContentsThe
			 report shall include—
				(1)a
			 list of—
					(A)which air carriers
			 are using one or more of the voluntary safety programs referred to in
			 subsection (a); and
					(B)the voluntary
			 safety programs each air carrier is using;
					(2)if an air carrier
			 is not using one or more of the voluntary safety programs—
					(A)a list of such
			 programs the carrier is not using; and
					(B)the reasons the
			 carrier is not using each such program;
					(3)if an air carrier
			 is using one or more of the voluntary safety programs, an explanation of the
			 benefits and challenges of using each such program;
				(4)a
			 detailed analysis of how the Administration is using data derived from each of
			 the voluntary safety programs as safety analysis and accident or incident
			 prevention tools and a detailed plan on how the Administration intends to
			 expand data analysis of such programs;
				(5)an explanation
			 of—
					(A)where the data
			 derived from such programs is stored;
					(B)how the data
			 derived from such programs is protected and secured; and
					(C)what data analysis
			 processes air carriers are implementing to ensure the effective use of the data
			 derived from such programs;
					(6)a
			 description of the extent to which aviation safety inspectors are able to
			 review data derived from such programs to enhance their oversight
			 responsibilities;
				(7)a
			 description of how the Administration plans to incorporate operational trends
			 identified under such programs into the air transport oversight system and
			 other surveillance databases so that such system and databases are more
			 effectively utilized;
				(8)other plans to
			 strengthen such programs, taking into account reviews of such programs by the
			 Inspector General of the Department of Transportation; and
				(9)such other matters
			 as the Administrator determines are appropriate.
				14.ASAP and FOQA
			 implementation plan
			(a)Development and
			 implementation planThe Administrator of the Federal Aviation
			 Administration shall develop and implement a plan to facilitate the
			 establishment of an aviation safety action program and a flight operational
			 quality assurance program by all part 121 air carriers.
			(b)Matters To be
			 consideredIn developing the plan under subsection (a), the
			 Administrator shall consider—
				(1)how the
			 Administration can assist part 121 air carriers with smaller fleet sizes to
			 derive benefit from establishing a flight operational quality assurance
			 program;
				(2)how part 121 air
			 carriers with established aviation safety action and flight operational quality
			 assurance programs can quickly begin to report data into the aviation safety
			 information analysis sharing database; and
				(3)how part 121 air
			 carriers and aviation safety inspectors can better utilize data from such
			 database as accident and incident prevention tools.
				(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Science, Commerce, and Transportation
			 of the Senate a copy of the plan developed under subsection (a) and an
			 explanation of how the Administration will implement the plan.
			(d)Deadline for
			 beginning implementation of planNot later than one year after
			 the date of enactment of this Act, the Administrator shall begin implementation
			 of the plan developed under subsection (a).
			15.Safety
			 management systems
			(a)RulemakingThe
			 Administrator of the Federal Aviation Administration shall conduct a rulemaking
			 proceeding to require all part 121 air carriers to implement a safety
			 management system.
			(b)Matters to
			 considerIn conducting the rulemaking under subsection (a), the
			 Administrator shall consider, at a minimum, including each of the following as
			 a part of the safety management system:
				(1)An aviation safety
			 action program.
				(2)A
			 flight operational quality assurance program.
				(3)A
			 line operations safety audit.
				(4)An advanced
			 qualification program.
				(c)DeadlinesThe
			 Administrator shall issue—
				(1)not later than 90
			 days after the date of enactment of this Act, a notice of proposed rulemaking
			 under subsection (a); and
				(2)not later than 24
			 months after the date of enactment of this Act, a final rule under subsection
			 (a).
				(d)Safety
			 management system definedIn this section, the term safety
			 management system means the program established by the Federal Aviation
			 Administration in Advisory Circular 120–92, dated June 22, 2006, including any
			 subsequent revisions thereto.
			16.Disclosure of air
			 carriers operating flights for tickets sold for air
			 transportationSection 41712
			 of title 49, United States Code, is amended by adding at the end the
			 following:
			
				(c)Disclosure
				requirement for sellers of tickets for flights
					(1)In
				generalIt shall be an unfair or deceptive practice under
				subsection (a) for any ticket agent, air carrier, foreign air carrier, or other
				person offering to sell tickets for air transportation on a flight of an air
				carrier to not disclose, whether verbally in oral communication or in writing
				in written or electronic communication, prior to the purchase of a
				ticket—
						(A)the name
				(including any business or corporate name) of the air carrier providing the air
				transportation; and
						(B)if the flight has more than one flight
				segment, the name of each air carrier providing the air transportation for each
				such flight segment.
						(2)Internet
				offersIn the case of an offer to sell tickets described in
				paragraph (1) on an Internet Web site, disclosure of the information required
				by paragraph (1) shall be provided on the first display of the Web site
				following a search of a requested itinerary in a format that is easily visible
				to a
				viewer.
					.
		17.Pilot
			 fatigue
			(a)Flight and duty
			 time regulations
				(1)In
			 generalIn accordance with paragraph (3), the Administrator of
			 the Federal Aviation Administration shall issue regulations, based on the best
			 available scientific information—
					(A)to specify
			 limitations on the hours of flight and duty time allowed for pilots to address
			 problems relating to pilot fatigue; and
					(B)to require part
			 121 air carriers to develop and implement fatigue risk management plans.
					(2)Matters to be
			 addressedIn conducting the rulemaking proceeding under this
			 subsection, the Administrator shall consider and review the following:
					(A)Time of day of
			 flights in a duty period.
					(B)Number of takeoff
			 and landings in a duty period.
					(C)Number of time
			 zones crossed in a duty period.
					(D)The impact of
			 functioning in multiple time zones or on different daily schedules.
					(E)Research conducted
			 on fatigue, sleep, and circadian rhythms.
					(F)Sleep and rest
			 requirements recommended by the National Transportation Safety Board and the
			 National Aeronautics and Space Administration.
					(G)International
			 standards regarding flight schedules and duty periods.
					(H)Alternative
			 procedures to facilitate alertness in the cockpit.
					(I)Scheduling and
			 attendance policies and practices, including sick leave.
					(J)The effects of
			 commuting, the means of commuting, and the length of the commute.
					(K)Medical screening
			 and treatment.
					(L)Rest
			 environments.
					(M)Any other matters
			 the Administrator considers appropriate.
					(3)DeadlinesThe
			 Administrator shall issue—
					(A)not later than 180
			 days after the date of enactment of this Act, a notice of proposed rulemaking
			 under subsection (a); and
					(B)not later than one
			 year after the date of enactment of this Act, a final rule under subsection
			 (a).
					(b)Fatigue risk
			 management plan
				(1)Submission of
			 fatigue risk management plan by part 121 air carriersNot later than 90 days after the date of
			 enactment of this section, each part 121 air carrier shall submit to the
			 Administrator for review and approval a fatigue risk management plan.
				(2)Contents of
			 planA fatigue risk management plan submitted by a part 121 air
			 carrier under paragraph (1) shall include the following:
					(A)Current flight time and duty period
			 limitations.
					(B)A rest scheme that
			 enables the management of fatigue, including annual training to increase
			 awareness of—
						(i)fatigue;
						(ii)the
			 effects of fatigue on pilots; and
						(iii)fatigue
			 countermeasures.
						(C)Development and
			 use of a methodology that continually assesses the effectiveness of the
			 program, including the ability of the program—
						(i)to
			 improve alertness; and
						(ii)to
			 mitigate performance errors.
						(3)Plan
			 updatesA part 121 air carrier shall update its fatigue risk
			 management plan under paragraph (1) every 2 years and submit the update to the
			 Administrator for review and approval.
				(4)Approval
					(A)Initial approval
			 or modificationNot later than 9 months after the date of
			 enactment of this section, the Administrator shall review and approve or
			 require modification to fatigue risk management plans submitted under this
			 subsection to ensure that pilots are not operating aircraft while
			 fatigued.
					(B)Update approval
			 or modificationNot later than 9 months after submission of a
			 plan update under paragraph (3), the Administrator shall review and approve or
			 require modification to such update.
					(5)Civil
			 penaltiesA violation of this
			 subsection by a part 121 air carrier shall be treated as a violation of chapter
			 447 of title 49, United States Code, for purposes of the application of civil
			 penalties under chapter 463 of that title.
				(6)Limitation on
			 applicabilityThe requirements of this subsection shall cease to
			 apply to a part 121 air carrier on and after the effective date of the
			 regulations to be issued under subsection (a).
				(c)Effect of
			 commuting on fatigue
				(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Administrator shall enter into appropriate arrangements with the
			 National Academy of Sciences to conduct a study of the effects of commuting on
			 pilot fatigue and report its findings to the Administrator.
				(2)StudyIn
			 conducting the study, the National Academy of Sciences shall consider—
					(A)the prevalence of pilot commuting in the
			 commercial air carrier industry, including the number and percentage of pilots
			 who commute;
					(B)information
			 relating to commuting by pilots, including distances traveled, time zones
			 crossed, time spent, and methods used;
					(C)research on the
			 impact of commuting on pilot fatigue, sleep, and circadian rhythms;
					(D)commuting policies
			 of commercial air carriers (including passenger and all-cargo air carriers),
			 including pilot check-in requirements and sick leave and fatigue
			 policies;
					(E)post-conference
			 materials from the Federal Aviation Administration’s June 2008 symposium
			 entitled Aviation Fatigue Management Symposium: Partnerships for
			 Solutions;
					(F)Federal Aviation
			 Administration and international policies and guidance regarding commuting;
			 and
					(G)any other matters
			 as the Administrator considers appropriate.
					(3)Preliminary
			 findingsNot later than 90 days after the date of entering into
			 arrangements under paragraph (1), the National Academy of Sciences shall submit
			 to the Administrator its preliminary findings under the study.
				(4)ReportNot
			 later than 6 months after the date of entering into arrangements under
			 paragraph (1), the National Academy of Sciences shall submit to the
			 Administrator a report containing its findings under the study and any
			 recommendations for regulatory or administrative actions by the Federal
			 Aviation Administration concerning commuting by pilots.
				(5)RulemakingFollowing
			 receipt of the report of the National Academy of Sciences under paragraph (4),
			 the Administrator shall—
					(A)consider the
			 findings and recommendations in the report; and
					(B)update, as
			 appropriate based on scientific data, regulations required by subsection (a) on
			 flight and duty time.
					(6)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this subsection.
				18.Flight
			 crewmember pairing and crew resource management techniques
			(a)StudyThe Administrator of the Federal Aviation
			 Administration shall conduct a study on aviation industry best practices with
			 regard to flight crewmember pairing and crew resource management
			 techniques.
			(b)ReportNot
			 later than one year after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on the results of the study.
			
	
		
			Passed the House of
			 Representatives October 14, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
